PER CURIAM.
The petition is granted and Matthew James Daily is hereby afforded a belated appeal from the order of the Circuit Court for Okaloosa County, which denied in part and granted in part postconviction relief after an evidentiary hearing in case numbers 01-1755 and 02-2033. Because Daily was resentenced, the appeal shall be treated as a plenary appeal from judgment and sentence. King v. State, 795 So.2d 1086 (Fla. 1st DCA 2001).
The court notes that an untimely notice of appeal was filed for review of denial of *488postconviction relief and assigned this court’s case number 1D05-6187. We hereby discharge the outstanding show cause order regarding timeliness in that case, and it shall proceed as a direct criminal appeal in accordance with King.
PETITION GRANTED.
ERVIN, VAN NORTWICK, and BROWNING, JJ., concur.